





Exhibit 10.8


Current Director Fee Arrangements


Directors of Great Southern Bancorp, Inc. ("Bancorp") receive a monthly fee of
$1,000 per regular monthly meeting attended, which is the only compensation paid
to directors by Bancorp, except for stock options which may be granted in the
discretion of the Board of Directors under Bancorp's 2013 Stock Option and
Incentive Plan. Directors of Great Southern Bank receive a monthly fee of $3,000
per regular monthly meeting attended. The directors of Bancorp and the directors
of the Bank are currently the same individuals. The directors of Bancorp and its
subsidiaries serving on the Audit Committee are paid a fee of $300 per meeting
attended, except for the chairman of the Audit Committee, who is paid a fee of
$350 per meeting attended.  Director Brown serves on the Bank's Compliance
Committee and is paid a fee of $300 per meeting attended.  The directors of
Bancorp and its subsidiaries are not reimbursed for their costs incurred in
attending Board and committee meetings.